DETAILED ACTION
This office action is in response to the communication received on 08/24/2022 concerning application no. 16/826,542 filed on 03/23/2020.
Claims 1-3 and 5-20 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Republic of Korea on 03/22/2022. It is noted, however, that applicant has not filed a certified copy of the KR10-2019-0032772 application as required by 37 CFR 1.55.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Applicant argues that claim 6 is not indefinite for reciting “fourth switching time”. Applicant argues that the specification shows the third switching happening before the first and second switches and then a fourth switching occurs after the second switching.
Examiner disagrees. While claims are interpreted in light of the specification, the language of the specification does not determine the scope of the claims. The language of the claims determines the scope of the claim. Claim 6, recites a “fourth switching time”. It does not recite a “third switching time” in the claims. Claim 6 inherits the limitations of the claims it depends upon. In this case, it depends on claim 1. Claim 1, an independent claim, does not recite a “third switching time”. So, it would be unclear to one with ordinary skill in the art reading claim 6 what the “third switching time” is or when it occurs given that claim 6 recites a first, a second, and a fourth switching time. Recitation of a number of similar elements or times should be properly and chronologically labeled within the dependent claims.
Examiner maintains the rejections.

Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive.
Applicant argues that the claimed invention utilizes a single position sensor. Applicant argues that Song uses a dual sensor and that the function of Song would be changed with Irioka’s use of a single sensor. Applicant further argues that Irioka does not teach the switching of the rotating directions and therefore fails to cure the deficiencies of Song. Applicant cites MPEP 2143.01 and alleges that the proposed modification cannot render prior art unsatisfactory for its intended purpose.
Examiner disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments that Irioka does not teach the switching and rotation at times is not persuasive given that neither the prior action, filed 05/24/2022, nor the current rejection cite Irioka for the element in question. Song is the reference that is used with regards to that claim element. 
In response to applicant's argument that Irioka changes Song, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). Applicant’s citation of MPEP 2143.01 is further unpersuasive as the Applicant has not indicated how such an incorporation of Irioka would alter the purpose or operation of Song. A mere allegation is not sufficient. Both reference have a purpose and operation to rotate a mechanism for purposes of ultrasonic scanning (Song in paragraphs 0011-0012 and Irioka in Col. 1, lines 31-34) Nothing in the claims precludes the use of more than one sensor. Assuming such an element was present, Irioka teaches the use of one sensor and it would be clear to one with ordinary skill in the art why that would be beneficial. The use of one sensor results in an invention with less computation demand, more cost-effective manufacturing margins, and a more simplistic device that is less prone the machine error. As noted in the prior action, this simple and cost effective design is apparent as Irioka supports this with the statement in Col. 1, lines 31-34 “It is another object of the present invention to provide a simple, lightweight, and inexpensive structure of a scan mechanism of an ultrasonic probe designed to rotate a piezoelectric element emitting an ultrasonic wave.” Finally, assuming, arguendo, the claims limited the structure of the invention to exactly one sensor, it would be obvious to one with ordinary skill in the art that a single sensor can be programmed to perform the function of the two sensors in Song is it would amount to a mere rearrangement of parts. 
Examiner maintains the rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 15, lines 2 and 8 recites “a first point of location”, line 4 recites “a shifted point of location”, and line 5 recites “a second point of location”. The specification does not disclose “point of location”. While paragraph 0024 teaches that a point can be shifted, the specification does not disclose that point is associated to a location. Rather, the recitation “shifted with respect to a point at which the output signal is switched from the first signal to the second signal” discloses points associated to signals. Given that signals are time based (Abstract states “first time for which the first signal is output”), the specification fails to establish that the shifted points are points in location rather than time. Paragraph 0039 discloses the shifting of a rendering image, however, the it discloses that they are corresponding to direction. Direction is associated to orientation rather than location. Therefore, the claim comprises subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention at the time of filing.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(a) are also rejected because they inherit the deficiencies of the claims they respectively depend upon.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 is indefinite for the following reasons:
Lines 11-12, recite “to control the driving device to switch the rotating direction of the transducer module one or more times during a same time duration as the first time duration”. This claim element is indefinite. This element would be unclear to one with ordinary skill in the art as the claim has already established that “a first time duration for which the first signal is output as the transducer module rotates in a first direction”. If it is happening in the same duration, it would be unclear if the invention is switching as claimed in the duration in question or if the first duration only has rotation in the first direction as per the first signal as established in lines 7-8. 
This element is further unclear as lines 8-10 are establishing that the switching happens at the switching time rather than during a duration.
For purposes of examination, the Office is considering the first duration to have rotation in the first direction. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 2 is indefinite for the following reasons:
Line 4-5, recite “switched during the same time duration as the first time duration, starting from the second switching point”. This claim element is indefinite. This element would be unclear to one with ordinary skill in the art as the claim 1 has already established that “a first time duration for which the first signal is output as the transducer module rotates in a first direction”. If it is happening in the same duration, it would be unclear if the invention is switching as claimed in the duration in question or if the first duration only has rotation in the first direction as per the first signal as established in claim 1. 
Further lack of clarity is present in the term “first time duration, starting from the second switching point”. Claim 1, establishes that the first duration has the first direction, the first switching results in a second duration having the second direction and then there is a second switching time (after the first switching time) to go to the first signal. It is unclear how the second switching time is able to repeat a time duration that has already lapsed.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 3 is indefinite for the following reasons:
Line 2, recite “one direction”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “one direction” is the same as the “first direction”, the “second direction” or is a separate and distinct feature that is a new third direction. 
Applicant is encouraged to use consistent claim language throughout the claims to ensure clarity.
Line 4-5, recite “switched during the same time duration as the first time duration, starting from the second switching point”. This claim element is indefinite. This element would be unclear to one with ordinary skill in the art as the claim 1 has already established that “a first time duration for which the first signal is output as the transducer module rotates in a first direction”. If it is happening in the same duration, it would be unclear if the invention is switching as claimed in the duration in question or if the first duration only has rotation in the first direction as per the first signal as established in claim 1. 
Further lack of clarity is present in the term “first time duration, starting from the second switching point”. Claim 1, establishes that the first duration has the first direction, the first switching results in a second duration having the second direction and then there is a second switching time (after the first switching time) to go to the first signal. It is unclear how the second switching time is able to repeat a time duration that has already lapsed.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 6 is indefinite for the following reasons:
Line 2, recites “a fourth switching time”. This claim element is indefinite. This claim depends on claim 1. It would be unclear to one with ordinary skill in the art what the third switching time is and how it relates the claimed invention.
For purposes of examination, the Office is considering a third switching time to be present.
Lines 2-6, recite “determines the fourth switching time point, which is a time point after the second switching time point, at which the output signal is switched from the first signal to the second signal as the magnet moves away from the position sensor as a result of the rotating of the transducer module after the same time duration as the first time duration, starting from”. This claim element is indefinite. This element would be unclear to one with ordinary skill in the art as the claim 1 has already established that “a first time duration for which the first signal is output as the transducer module rotates in a first direction”. If it is happening in the same duration, it would be unclear if the invention is switching as claimed in the duration in question or if the first duration only has rotation in the first direction as per the first signal as established in claim 1. 
Further lack of clarity is present in the term “first time duration, starting from the second switching point”. Claim 1, establishes that the first duration has the first direction, the first switching results in a second duration having the second direction and then there is a second switching time (after the first switching time) to go to the first signal. It is unclear how the second switching time is able to repeat a time duration that has already lapsed.
Applicant is encouraged to use consistent claim language throughout the claims to ensure clarity.

Claim 12 is indefinite for the following reasons:
Line 3, recite “one direction”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “one direction” is the same as the “first direction”, the “second direction” or is a separate and distinct feature that is a new third direction. 
Applicant is encouraged to use consistent claim language throughout the claims to ensure clarity.
Line 4, recites “an increased time”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art what this time is increased from. That is, it is unclear what the original time point or time duration is being referred to and what or how the time point or duration has been increased to.
Applicant is encouraged to use consistent claim language throughout the claims to ensure clarity.

Claim 15 is indefinite for the following reasons:
Line 3, recite “one direction”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “one direction” is the same as the “first direction”, the “second direction” or is a separate and distinct feature that is a new third direction. 
Applicant is encouraged to use consistent claim language throughout the claims to ensure clarity.
Lines 2, 4, 5, and 8, recite “point of location” in regards of a first, second, and shifted point. These elements are indefinite. It would be unclear to one with ordinary skill in the art of what object’s location is being referred to. A location can be of the claimed magnet, position sensor, driving device, the transducer module, the probe as a whole, or the image data. Neither the claim nor the claim it depends upon establish the location of what element is being referred to.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.
Lines 5-6, recite “at which the output signal is switched from the first signal to the second signal as a result of the transducer module rotating in the second direction, as the central axis of the transducer module, so that the shifted point of location matches the first point of location”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the output signal is switching from the first to the second signal or from the second to the first signal as established in lines 2-3 of the same claim. The element in question conflicts with the point location related to the second to first signal and the setting of the central axis based on that. Given that the output signal and central axis determination are conflicting, it would be unclear to one with ordinary skill in the art what is the scope of this claim.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim. Applicant is encouraged to use consistent claim language throughout the claims to ensure clarity.

Claim 16 is indefinite for the following reasons:
Lines 13-14, recite “controlling the driving device to switch the rotating direction of the transducer module one or more times during a same time duration as the first time duration”. This claim element is indefinite. This element would be unclear to one with ordinary skill in the art as the claim has already established that “a first time duration for which the first signal is output as the transducer module rotates in a first direction”. If it is happening in the same duration, it would be unclear if the invention is switching as claimed in the duration in question or if the first duration only has rotation in the first direction as per the first signal as established in lines 7-8. 
This element is further unclear as lines 9-10 are establishing that the switching happens at the switching time rather than during a duration.
For purposes of examination, the Office is considering the first duration to have rotation in the first direction. Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 17 is indefinite for the following reasons:
Line 4-5, recite “switched during the same time duration as the first time duration, starting from the second switching point”. This claim element is indefinite. This element would be unclear to one with ordinary skill in the art as the claim 1 has already established that “a first time duration for which the first signal is output as the transducer module rotates in a first direction”. If it is happening in the same duration, it would be unclear if the invention is switching as claimed in the duration in question or if the first duration only has rotation in the first direction as per the first signal as established in claim 16. 
Further lack of clarity is present in the term “first time duration, starting from the second switching point”. Claim 16, establishes that the first duration has the first direction, the first switching results in a second duration having the second direction and then there is a second switching time (after the first switching time) to go to the first signal. It is unclear how the second switching time is able to repeat a time duration that has already lapsed.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claim 18 is indefinite for the following reasons:
Line 2, recite “one direction”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “one direction” is the same as the “first direction”, the “second direction” or is a separate and distinct feature that is a new third direction. 
Applicant is encouraged to use consistent claim language throughout the claims to ensure clarity.
Line 4-5, recite “switched, during the same time duration as the first time duration, starting from the second switching point”. This claim element is indefinite. This element would be unclear to one with ordinary skill in the art as the claim 1 has already established that “a first time duration for which the first signal is output as the transducer module rotates in a first direction”. If it is happening in the same duration, it would be unclear if the invention is switching as claimed in the duration in question or if the first duration only has rotation in the first direction as per the first signal as established in claim 16. 
Further lack of clarity is present in the term “first time duration, starting from the second switching point”. Claim 16, establishes that the first duration has the first direction, the first switching results in a second duration having the second direction and then there is a second switching time (after the first switching time) to go to the first signal. It is unclear how the second switching time is able to repeat a time duration that has already lapsed.
Applicant is encouraged to use proper grammar and punctuation to set forth the proper scope of the claim.

Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-10, 12-13, are 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245).

	Regarding claim 1, Song teaches an ultrasound imaging apparatus, comprising:
an ultrasound probe (Probe 500) including a transducer module including an ultrasound transducer array (Abstract teaches that the ultrasound probe has a transducer. Transducer 510), a driving device configured to rotate the transducer module (Abstract teaches that the ultrasound probe has a driving device. Driving motor 521);
controller (Controller 330) configured to determine a first time duration for which the first signal is output as the transducer module rotates in a first direction (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction), to control the driving device to switch the a rotating direction of the transduce module from the first direction to a second direction at a first switching time point at which an output signal is switched from the first signal to the second signal (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CCW direction as it switches from the CW direction), to control the driving device to switch the rotating direction of the transducer module one or more times during a same time duration as the first time duration, starting from a second switching time point at which the output signal is switched from the second signal to the first signal after the first switching time point (Fig. 7 shows the control of the motor and the transducer is altered back to the CW direction after the second time), to determine a second time duration for which the first signal is output after the second switching time point (Fig. 7 shows the CW direction is performed again based on the motor switch), and to determine a backlash value on the basis of a difference value between the first time duration and the second time duration (Fig. 7 shows the backlash between the switch from the CW to the CCW directions. Paragraph 0108 teaches that the backlash occurs by the delayed gap. Paragraph 0021 teaches that the time difference allows for the determination of the backlash value. Paragraphs 0144 and 146-147 teach that the backlash is calculated by observing the change in time between sensors associated to the transducer and the motor during the CW and CCW alteration. The backlash is then used in the determination of blur removal).  
However, Song is silent regarding an ultrasound imaging apparatus, comprising:
a magnet configured to rotate as a result of rotation of the transducer module, and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet; and 
wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor.  
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Irioka teaches an ultrasound imaging apparatus, comprising: 
an ultrasound probe (Probe 1) including a transducer module including an ultrasound transducer array (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1), a driving device configured to rotate the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1 that moves in the x and directions), a magnet configured to rotate as a result of rotation of the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the magnetic members 121 and 122 are able to provide the provide magnetic flux. They are installed on the cylinder 111 and are used to monitor angular change. Fig. 2 shows the rotation in the x and y directions), and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet (Col. 3, lines 61 to Col. 4, lines 23 teaches that the encoder 120 and the magnetoresistive element 124 are sensitive to changes in the magnetic flux. Col. 4, lines 32-64, teaches that the encoder 120 is able to obtain the angular signals 181 and 182 and determine the direction of rotation of the cylinder. The signals are produced based on the magnetic pattern relationship between the elements 121 and 122 with the magnetoresistive element 124);
wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).  
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song with Irioka’s teaching of a magnetic flux and a position sensor that functions based on magnetic flux and outputting the relationship of the magnetic flux to the magnet. The use of an array of Song can be combined the motor assembly of Irioka. This modified apparatus would allow the user to image with an ultrasonic probe that is simple, lightweight, and inexpensive (Col. 1, line 30-35 of Irioka). Furthermore, the modification is an improved structure of a scan mechanism that allows for rotation (Col. 1, line 10-13 of Irioka).

Regarding claim 2, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, wherein the controller determines the backlash value by dividing the difference value between the first time duration and the second time duration by a number of times the rotating direction of the transducer module is switched during the same time duration as the first time duration, the first time duration, starting from the second switching time point (Fig. 7 shows the backlash difference between the first and second times in the CW and CCW directions where the gap is marked with the backlash. In the instance of a single switch, the number of switches is one and the difference divided by one is the difference itself. Therefore, the difference is the backlash value).  

Regarding claim 3, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller controls the driving device to rotate the transducer module in one direction within a preset time from the second switching time point at which the rotating direction of the transducer module is switched, during the same time duration as the first time duration, starting from the second switching time point (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions).

Regarding claim 7, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, wherein the driving device further includes:  
25a motor configured to generate a rotating power for rotating the transducer module (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions); and 
a transmission device configured to transmit the rotary power of the motor to the transducer module (Fig. 8 shows the motor is able to rotate the transducer via a series of gears and driving shafts), 
wherein the controller controls the motor to rotate at a preset speed (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions).  

Regarding claim 8, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller controls the ultrasound probe to determine the backlash value when the ultrasound probe is connected to a main body of the ultrasound imaging apparatus (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction. Fig. 1 shows the connection of the probe 500 to the main body 100 via the male and female connector 140 and 145. Paragraph 0057 teaches the connection can be wireless. Paragraph 0104 teaches that the backlash is calculated and used as the error of the change in the alignment).  

Regarding claim 9, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, further comprising an inputter configured to receive an input from a user (Paragraph 0041 teaches the input unit 150. Paragraph 0064 teaches that the input can be done to control the ultrasound probe), 
wherein the controller controls the ultrasound probe to determine the backlash value in response to receiving the an input about photographing a three dimensional (3D) ultrasound image through rotation of the transducer module from the user, or receiving the an input about determining the backlash value (Paragraph 0041 teaches the input unit 150. Paragraph 0064 teaches that the input can be done to control the ultrasound probe. The mode of imaging can be controlled. Paragraph 0066teaches the user input methods. Paragraph 0062 teaches that the image processor generates and ultrasound 3D image data. Paragraph 0095 teaches that the 3D data can be aligned. Paragraph 0104 teaches that the backlash is calculated and used as the error of the change in the alignment. Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction). 

Regarding claim 10, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller controls the ultrasound probe at preset time intervals to determine the backlash value (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions and the backlash induced by the alternation of direction due to the motor and transducer).  

Regarding claim 12, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller, when controlling the driving device to switch the rotating direction of the transducer module, controls the driving device to output a rotary power in one direction during an increased time extended from a preset time by a delayed time duration corresponding to the backlash value (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions and the backlash induced by the alternation of direction due to the motor and transducer. The motor activation is shown to occur during the period of the backlash). 

Regarding claim 13, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Song further teaches an ultrasound imaging apparatus, wherein the controller shifts a rendering image corresponding to the first direction and a rendering image corresponding to the second direction from a central axis of the transduce module in directions corresponding thereto by an angle, by which each rendering image the first or second direction is shifted for a delayed time duration corresponding to the backlash value, to generate a result rendering image of the ultrasound image (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions and the backlash induced by the alternation of direction due to the motor and transducer. The motor activation is shown to occur during the period of the backlash. The images are shown to be generated in the CW and the CCW directions. The image in 7b shows the alignment to provide image correction. Paragraph 0149 teaches real-time backlash calculating).

Regarding claim 16, Song teaches a method of controlling an ultrasound imaging apparatus comprising an 15ultrasound probe including a transducer module including an ultrasound transducer array, a driving device configured to rotate the transducer module (Abstract teaches that the ultrasound probe has a transducer. Abstract teaches that the ultrasound probe has a driving device. Driving motor 521), the method 20comprising: 
determining a first time duration for which the first signal is output as the transducer module rotates in a first direction (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CW direction),
controlling the driving device to switch a rotating direction of the transduce module from the first direction to a second direction at a first switching time point at which an output signal is switched from the first signal to the second signal (Paragraph 0107 teaches that the driving motor controls the direction of the transducer 510. Paragraph 0108 transducer rotates in the same direction as the driving motor. It teaches that the rotation occurs in the clockwise (CW) and counter-clockwise (CCW) directions. Fig. 7 shows the activation of the motor in the CCW direction as it switches from the CW direction),
controlling the driving device to switch the rotating direction of the transducer module one or more times during a same time duration as the first time duration, starting from a second switching time point at which the output signal is switched from the second signal to the first signal after the first switching time point (Fig. 7 shows the control of the motor and the transducer is altered back to the CW direction after the second time), 
determining a second time duration for which the first signal is output after the second switching time point (Fig. 7 shows the CW direction is performed again based on the motor switch); and 
determining a backlash value on the basis of a difference value between the first time duration and the second time duration (Fig. 7 shows the backlash between the switch from the CW to the CCW directions. Paragraph 0108 teaches that the backlash occurs by the delayed gap. Paragraph 0021 teaches that the time difference allows for the determination of the backlash value. Paragraphs 0144 and 146-147 teach that the backlash is calculated by observing the change in time between sensors associated to the transducer and the motor during the CW and CCW alteration. The backlash is then used in the determination of blur removal).  
However, Song is silent regarding a method, comprising a magnet configured to rotate as a result of rotation of the transducer module, and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet; and
wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor.  
	In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Irioka teaches method, comprising an 15ultrasound probe including a transducer module including an ultrasound transducer array (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1), a driving device configured to rotate the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1 that moves in the x and directions), module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the motor controls the ultrasound piezoelectric. Fig. 2 shows the element 130 of the motor 2 of the probe 1 that moves in the x and directions), a magnet configured to rotate as a result of rotation of the transducer module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the magnetic members 121 and 122 are able to provide the provide magnetic flux. They are installed on the cylinder 111 and are used to monitor angular change. Fig. 2 shows the rotation in the x and y directions), and module (Col. 3, lines 61 to Col. 4, lines 23 teaches that the magnetic members 121 and 122 are able to provide the provide magnetic flux. They are installed on the cylinder 111 and are used to monitor angular change. Fig. 2 shows the rotation in the x and y directions), and a position sensor configured to output one of a first signal and a second signal on the basis of a change in magnetic flux density according to rotation of the magnet (Col. 3, lines 61 to Col. 4, lines 23 teaches that the encoder 120 and the magnetoresistive element 124 are sensitive to changes in the magnetic flux. Col. 4, lines 32-64, teaches that the encoder 120 is able to obtain the angular signals 181 and 182 and determine the direction of rotation of the cylinder. The signals are produced based on the magnetic pattern relationship between the elements 121 and 122 with the magnetoresistive element 124); and
wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song with Irioka’s teaching of a magnetic flux and a position sensor that functions based on magnetic flux and outputting the relationship of the magnetic flux to the magnet. The use of an array of Song can be combined the motor assembly of Irioka. This modified method would allow the user to image with an ultrasonic probe that is simple, lightweight, and inexpensive (Col. 1, line 30-35 of Irioka). Furthermore, the modification is an improved structure of a scan mechanism that allows for rotation (Col. 1, line 10-13 of Irioka).
	
Regarding claim 17, modified Song teaches the method in claim 16, as discussed above.
Song further teaches a method, wherein the determining of the backlash includes determining the backlash value by dividing the difference value between the first time duration and the second time duration by a number of times the rotating direction of the transducer module is switched during the same time duration as the first time duration, starting from the second switching time point (Fig. 7 shows the backlash difference between the first and second times in the CW and CCW directions where the gap is marked with the backlash. In the instance of a single switch, the number of switches is one and the difference divided by one is the difference itself. Therefore, the difference is the backlash value).  

Regarding claim 18, modified Song teaches the method in claim 16, as discussed above.
	Song further teaches a method, further comprising controlling the driving device to rotate the transducer module in one direction within a preset time from the second switching time point at which the rotating direction of the transducer module is switched, during the same time duration as the first time duration, starting from the second switching time point (Paragraph 0142 teaches that the driving motor is able to repeat the CW and CCW directions. Paragraph 0135 teaches that the rotation is done at a constant velocity and the rotation is able to based on the input. Fig. 7 shows the multiple instances of alternating directions).

Regarding claim 19, modified Song teaches the method in claim 16, as discussed above.
	However, Song is silent regarding method, wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor.
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, another embodiment of Irioka teaches a method, wherein the position sensor switches the output signal from the second signal to the first signal when the magnetic flux density reaches a first magnetic flux density as the magnet moves toward the position sensor, and switches the output signal from the first signal to the second signal when the magnetic flux density reaches a second magnetic flux density as the magnet moves away from the position sensor (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Song with Irioka’s teaching of another embodiment of Irioka’s teaching of a position sensor that outputs based on the relationship of the magnetic flux and the magnet. This modified method would allow the user to image with an ultrasonic probe that is simple, lightweight, and inexpensive (Col. 1, line 30-35 of Irioka). Furthermore, the modification is an improved structure of a scan mechanism that allows for rotation (Col. 1, line 10-13 of Irioka).

Claim 5-6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245) further in view of Ogasawara (US Patent No. 4,892,103).

Regarding claim 5, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Irioka teaches an ultrasound imaging apparatus, further comprises the determination of an output signal as the magnet moves toward the position sensor as a result of the transducer module rotating in the first direction (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
However, the combination of Song and Irioka is silent regarding ultrasound imaging apparatus, wherein the controller determines a third switching time point, which is a time point before the first switching time point, at which the output signal is switched from the second signal to the first signal, and determines a time difference between the third switching time point and the first switching time point to be the first time duration.  
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Ogasawara teaches ultrasound imaging apparatus, wherein the controller determines a third switching time point, which is a time point before the first switching time point, at which the output signal is switched from the second signal to the first signal, and determines a time difference between the third switching time point and the first switching time point to be the first time duration (Col. 3, lines 11-16, teaches that the motor rotates the transducer about based on the pulse P21. Col. 3, lines 23-35, teaches that the pulses are according to the cycles Tn-1, Tn, and Tn+1. The difference of the third and the first times is shown to be the length of Tn in Fig. 3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Ogasawara’s teaching of a time difference measurement between two switching times. This modified apparatus would allow the user to image with improved resolution and pulse output (Col. 1, lines 29-34 of Ogasawara). Furthermore, the modification allows for the elimination of deviation of motion origin (Col. 1, lines 34-38 of Ogasawara).

Regarding claim 6, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	Irioka teaches an ultrasound imaging apparatus, further comprises the determination of an output signal as the magnet moves away from the position sensor as a result of the rotating of the transducer module after the same time duration as the first time with respect to the second switching time point duration, starting from the second switching time (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
However, the combination of Song and Irioka is silent regarding an ultrasound imaging apparatus, wherein the controller determines a fourth switching time point, which is a time point after the second switching time point, at which the output signal is switched from the first signal to the second signal, and determines a time difference between the second switching time point and the fourth switching time point as the second time duration.
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Ogasawara teaches ultrasound imaging apparatus, wherein the controller determines a fourth switching time point, which is a time point after the second switching time point, at which the output signal is switched from the first signal to the second signal, and determines a time difference between the second switching time point and the fourth switching time point as the second time duration (Col. 3, lines 11-16, teaches that the motor rotates the transducer about based on the pulse P21. Col. 3, lines 23-35, teaches that the pulses are according to the cycles Tn-1, Tn, and Tn+1. Fig. 4 shows the start of a cycle subsequent to the Tn+1 cycle; herein referred to as Tn+2. The difference between the Tn and Tn+2 is the Tn+1 length).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Ogasawara’s teaching of a time difference measurement between two switching times. This modified apparatus would allow the user to image with improved resolution and pulse output (Col. 1, lines 29-34 of Ogasawara). Furthermore, the modification allows for the elimination of deviation of motion origin (Col. 1, lines 34-38 of Ogasawara).

Regarding claim 20, modified Song teaches the method in claim 16, as discussed above.
Irioka teaches an method, further comprises the determination of an output signal as the magnet moves toward the position sensor as a result of the transducer module rotating in the first direction (Col. 7, lines 66- Col. 8, lines 22 teach that the magnetoresistive element 400 is able to provide an output signal based on the position of the rotation of the outer cylinder. The cylinder rotates in 360 degrees and the magnetic member 122 passes in relation to the element 400. As the magnet approaches the element, the peak of the 410 increases and the peak is not present when the magnet moves away from the element).
However, the combination of Song and Irioka is silent regarding a method, wherein the determining of the first time duration comprises:
determining a third switching time point, which is a time point before the first switching time point, at which the output signal is switched from the second signal to the first signal; and 
determining a time difference between the third switching time point and the first switching time point.
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Ogasawara teaches a method, wherein the determining of the first time comprises:
determining a third switching time point, which is a time point before the first switching time point, at which the output signal is switched from the second signal to the first signal; and determining a time difference between the third switching time point and the first switching time point (Col. 3, lines 11-16, teaches that the motor rotates the transducer about based on the pulse P21. Col. 3, lines 23-35, teaches that the pulses are according to the cycles Tn-1, Tn, and Tn+1. The difference of the third and the first times is shown to be the length of Tn in Fig. 3).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Ogasawara’s teaching of a time difference measurement between two switching times. This modified apparatus would allow the user to image with improved resolution and pulse output (Col. 1, lines 29-34 of Ogasawara). Furthermore, the modification allows for the elimination of deviation of motion origin (Col. 1, lines 34-38 of Ogasawara).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245) further in view of Goodnow et al. (PGPUB No. US 2007/0106155).

Regarding claim 11, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
Song further teaches an ultrasound imaging apparatus, further comprising:
an ultrasound imaging apparatus, further comprising: a 15display configured to display an ultrasound image (Paragraphs 0066-0069 teaches the display of ultrasound images for diagnosis. Fig. 7 teaches that the purpose of backlash determination is to resolve ultrasound image blur).
However, the combination of Song and Irioka is silent regarding an ultrasound imaging apparatus, further comprising: 
wherein the controller controls the display to output a notification or controls the ultrasound probe to determine the backlash value again when the backlash value exceeds a preset threshold value.  
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Goodnow teaches an ultrasound imaging apparatus, further comprising: 
wherein the controller controls the display to output a notification or controls the ultrasound probe to determine the backlash value again when the backlash value exceeds a preset threshold value (Paragraph 0027 teaches that the information of the NURD can be displayed on the display module. Paragraph0067 teaches that the correlation is compared to the threshold and the data table is displayed. The data table is edited in the case that the values exceed the threshold. Paragraph 0034 teaches that the correlation is done to known backlash data).  
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Goodnow’s teaching of the output of a backlash value. This modified apparatus would allow the user to significantly reduce or substantially eliminate angular geometric distortion (Paragraph 0010 of Goodnow). Furthermore, the modification allows for angular extent are accurate and reliable (Paragraph 0007 of Goodnow).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Song (PGPUB No. US 2016/0135785) in view of Irioka et al. (US Patent No. 6,551,245) further in view of Kesner et al. (PGPUB No. US 2013/0190726).

Regarding claim 14, modified Song teaches the ultrasound imaging apparatus in claim 1, as discussed above.
	However, the combination of Song and Irioka is silent regarding an ultrasound imaging apparatus, wherein the controller determines a time difference between the first switching time point and the second switching time point as a third time duration, and determines an error time shortened by a delayed time duration corresponding to the backlash value from the third time duration due to hysteresis characteristics of the position sensor.  
In an analogous imaging field of endeavor, regarding rotating ultrasound transducer, Kesner teaches an ultrasound imaging apparatus, wherein the controller determines a time difference between the first switching time point and the second switching time point as a third time duration, and determines an error time shortened by a delayed time duration corresponding to the backlash value from the third time duration due to hysteresis characteristics of the position sensor(Paragraph 0066 teaches that the backlash is examined based on the position change and that the hysteresis curve is plotted with the tip position and the command. The backlash is quantified base on the hysteresis curve. Paragraph 0069 teaches that the backlash is a result of the switching from pushing to compression).
	It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Song and Irioka with Kesner’s teaching of observing hysteresis characteristics of the position sensor. This implementation of backlash in an ultrasound catheter system can be implemented in the catheter probe of Song. This modified apparatus would allow the user to track fast moving tissue structures, such as fast moving in-cardiac structures (Paragraph 0024 of Kesner). Furthermore, the modification can include compensation for fiction and backlash (Paragraph 0012 of Kesner).

Regarding claim 15, modified Song teaches the ultrasound imaging apparatus in claim 14, as discussed above.
Song further teaches an ultrasound imaging apparatus, wherein when a first point of location, at which the output signal is switched from the second signal to the first signal as a result of the transducer module rotating in the first direction, is set as a central axis of the transducer module, the controller determines a shifted point of location, shifted, in the first direction for the error time, from a second point of location, at which the output signal is switched from the first signal to the second signal as a result of the transducer module rotating in the second direction from a second point of location, at which the output signal is switched from the first signal to the second signal as a result of the transducer module rotating in the second direction as the central axis of the transducer module, so that the shifted point of location matches the first point of location (Paragraph 0104 teaches that the backlash is used in the determination of the error as the number of driving increases as the angle changes between the motor and transducer axes. Fig. 7 shows the alteration of the transducer from the CW to the CCW directions lags behind the alteration of the motor’s directional switch).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Roh et al. (PGPUB No. US 2005/0288587): Teaches the use of a magnetic system and the determination of backlash.
Akiyama et al. (PGPUB No. US 2006/0241424): Teaches the use of a single magnetic encoding system for signal generation in accordance to the rotor swinging the transducer. This is evidentiary that the combination of Song and Irioka would be able to function with a single sensor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PATRICIA J PARK/Primary Examiner, Art Unit 3793